                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

DANIELLE ANN POWERS                      CASE NO. 6:19-CV-0504

VERSUS                                   JUDGE TERRY A. DOUGHTY

BEACON C M P CORP ET AL                  MAGISTRATE JUDGE HANNA

                                   JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and after

consideration of objections filed, this Court concludes that the Magistrate Judge’s

report and recommendation is correct and adopts the findings and conclusions

therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Motion

for Remand and Abstention (Rec. Doc. 6) be GRANTED, consistent with the report

and recommendation.

      Signed at Monroe, Louisiana, this 16th day of July, 2019.



                                      _____________________________
                                      TERRY A. DOUGHTY
                                      UNITED STATES DISTRICT JUDGE
